Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Westmoreland Coal Company petitions for review of the Benefits Review Board’s (“Board”) decision and order affirming the Administrative Law Judge’s (“ALJ”) grant of benefits to former employee Carl Ramey under the Black Lung Benefits Act, 30 U.S.C. §§ 901-945 (2006). Our review of the record reveals that the ALJ’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. Westmoreland Coal Co. v. Dir., Office of Workers’ Comp. Programs, No. 11-0807-BLA (Aug. 31, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.